HUSTON, J.
The facts in this case as they appear in the Tecord are substantially as follows; The plaintiff, having been injured while in the employ of a railroad, was compelled to seek other means of earning a livelihood for himself and family, and to this end purchased a pair of horses and was negotiating for a wagon with the intention of engaging in the business of a teamster or drayman, a business in which he had been engaged prior to his employment by the railroad company. Before he had completed his outfit, the horses were seized, upon a writ of attachment issued against plaintiff, by the defendant Andrews, as constable. Plaintiff brings his action of claim and delivery against defendant Andrew's as constable, and the other defendants as sureties. The cause was tried by a jury who rendered a special verdict for plaintiff, and from the judgment entered upon such verdict, this appeal is taken. The only question raised by this record is: Was the property levied upon, exempt under the statutes of Idaho ?
Subdivision 6 of section 4480 provides that: “Two oxen, two horses, or two mules, etc., by the use of which a cartman, dray-man, truckman, huckster, peddler, hackman, teamster, or other laborer habitually earns his living, etc.,” is exempt from execution. It is contended by appellant that as the plaintiff had not actually engaged in the business of a drayman or teamster at the time the levy was made, the property does not come within the provisions of the statute.
While courts should be careful, that the beneficent purposes of statutes like the statute of exemptions are not made the means or excuse for fraud, it is equally important that the palpable intent of the law should not be defeated by mere technicalities or strained construction. No suspicion is east upon the bona jides of the plaintiff in this action. The evidence shows conclusively that he was acting in the utmost good faith, and was proceeding as speedily as was possible under the circumstances in which his misfortunes had placed him to engage *68again in the business or a vocation, in which he was engaged before his employment by the railroad company. We think his ease is clearly within the spirit and intent of the statute, that the horses were exempt. (See Elliot v. Hall, 3 Idaho, 421, 35 Am. St. Rep. 285, 31 Pac. 796.)
The judgment of the district court is affirmed with costs.
Morgan, C. J., and Sullivan, J., concur.